In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00348-CR

TERANCE M. TURNTINE, Appellant             §    On Appeal from Criminal District
                                                Court No. 3
                                           §
                                                of Tarrant County (1440589W)
V.                                         §
                                                October 18, 2018
                                           §    Per Curiam

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM